     Case 1:20-cv-00131-NONE-EPG Document 30 Filed 12/04/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDMOND PAUL PRICE,                                 Case No. 1:20-cv-00131-NONE-EPG (PC)
12                       Plaintiff,
                                                         ORDER APPOINTING LIMITED
13              v.                                       PURPOSE COUNSEL FOR DISCOVERY
                                                         AND SETTLEMENT CONFERENCE
14    ALVARADO, et al,
15                       Defendants.
16

17          Edmond Paul Price (“Plaintiff”) is a Nevada state prisoner proceeding pro se and in forma

18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff alleges that

19   while he was incarcerated in California, Defendants Alvarado and Carivao assaulted him with a

20   baton and conspired with Defendant Martinez to cause Plaintiff to be physically attacked by other

21   inmates.

22          Given the seriousness of these allegations, Plaintiff’s limited access to legal assistance due

23   to pandemic limitations, Plaintiff’s location outside California, the Court finds that a limited

24   appointment of counsel for Plaintiff is warranted for the purpose of evaluating whether a

25   settlement conference would be warranted. The scope of the appointment will be to: consult with

26   Plaintiff, review current discovery materials, evaluate whether a settlement conference will be

27   useful, and represent Plaintiff in a settlement conference if it is determined that a settlement

28   conference will be useful at this time.
                                                        1
     Case 1:20-cv-00131-NONE-EPG Document 30 Filed 12/04/20 Page 2 of 3


 1              Lori Rifkin has been selected from the Court’s Pro Bono Attorney Panel to represent

 2   Plaintiff for this limited purpose and has agreed to be appointed.

 3                                        Accordingly, IT IS HEREBY ORDERED that:

 4          1. Lori Rifkin is appointed as limited purpose counsel for Plaintiff in the above entitled

 5              matter. This appointment is for the limited purpose of consulting with Plaintiff, reviewing

 6              current discovery materials, evaluating whether a settlement conference will be useful,

 7              and representing Plaintiff in a settlement conference if it is determined that a settlement

 8              conference will be useful at this time.

 9          2. Ms. Rifkin’s appointment will terminate fourteen days after a settlement conference or

10              upon Ms. Rifkin’s filing a notice that a settlement conference is deemed not appropriate at

11              this time.1

12          3. While the Court is appointing Ms. Rifkin to serve as counsel for Plaintiff, at this time the

13              Court is not approving any expenses. The expenses incurred in representing Plaintiff must

14              be approved in advance and be necessary to Plaintiff's case, given that the reimbursement

15              funds come directly out of the Court's Non-Appropriated Fund, which is the limited fund

16              for the entire district for all non-appropriated matters. The Court notes that under General

17              Order No. 558 § 3, paragraph B, “[i]n the event of settlement or other successful

18              resolution of the case which results in a monetary award to the indigent litigant equal to or

19              exceeding the reimbursed costs under this section, the indigent litigant through counsel

20              shall reimburse the Fund for such out-of-pocket expenses allowed and reimbursed under
21              this section.” In other words, any expenses incurred will be reimbursed from any

22              settlement or award to Plaintiff.

23          4. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

24              spark@caed.uscourts.gov, if she has any questions related to the appointment.

25          5. The Clerk of Court is directed to serve a copy of this order upon Lori Rifkin, Rifkin Law

26              Office, 3630 High St # 18917, Oakland, CA 94619, and via email at
27              lrifkin@rifkinlawoffice.com.

28   1
         Ms. Rifkin may request to extend her appointment after that time.


                                                                  2
     Case 1:20-cv-00131-NONE-EPG Document 30 Filed 12/04/20 Page 3 of 3


 1      6. Ms. Rifkin shall contact Sujean Park (spark@caed.uscourts.gov) if, after consulting with

 2         Plaintiff and opposing counsel, the parties wish to schedule a settlement conference.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    December 4, 2020                          /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     3
